Citation Nr: 1618031	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the rectum and/or anus, to include hemorrhoids and anal fistula.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for poor teeth (also claimed as teeth grinding).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1969 and received the Purple Heart, the Vietnam Service Medal with a star, and the Vietnam Campaign Medal with Device.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in part, reopened the anal fistula claim and confirmed and continued the denial of service connection.  Additionally, a December 2014 rating decision of the RO in Atlanta, Georgia, continued to deny service connection for a left knee injury and for poor teeth due to failure to submit new and material evidence.

In August 2015, the Board remanded the issue of service connection for anal fistula for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) complied with the Board's August 2015 remand instructions by obtaining and associating newly available VA treatment records and sending the Veteran an August 2015 letter requesting information regarding VA and non-VA treatment.  The AOJ also scheduled the Veteran for a VA examination in October 2015, to which the Veteran failed to report.  Subsequently, the AOJ readjudicated the claim in an October 2015 Supplemental Statement of the Case (SSOC).

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a left knee disorder and for poor teeth are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for a scheduled VA examination that was necessary to evaluate his reopened service connection claim for anal fistula.

2.  The evidence of record does not show that the Veteran has a chronic disability of the rectum or anus that was incurred in or resulted from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a disability of the rectum and/or anus, to include hemorrhoids and anal fistula, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in an August 2008 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  The Board notes that the Veteran reported hospitalization in August 1973 for anal fistula, but a March 2010 VA memorandum constitutes a formal finding on the unavailability of Tallahassee VA Outpatient Clinic treatment records from January 1, 1970, through December 31, 1973.  However, the Veteran testified as to the hospitalization in his June 1994 RO hearing, and the hospitalization was noted at his August 1979 VA examination.

Also, the Veteran was provided VA examinations addressing the in-service shell wound to the buttock and providing rectal and anal evaluations in August 1979, August 1994, March 1997, April 2003, and October 2012.  Under the circumstances, these examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the discussion herein, both above and below, is adequate to address VA duties to notify and assist.  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There has been no allegation of such error in this case.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The Veteran is seeking service connection for a disability of the anus or rectum, claimed as anal fistula. The Veteran generally contends that he suffers claimed anal fistula is a related to active duty service, specifically his in-service shrapnel wound.
As noted above, in a January 2009 rating decision, the AOJ reopened his claim based on new and material evidence, consisting of medical records documenting treatment for hemorrhoids, but denied service connection.  In August 2015, the Board remanded for a VA examination and opinion to address the causation or etiology of the Veteran's claimed disability of the anus or rectum, specifically whether it was related or caused by an in-service shell fragment wound to the left buttock.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As was noted in the introduction section of this decision, the Veteran was awarded the Purple Heart for wounds sustained in combat.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  The provisions of this statute, however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521,   522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his claimed anal fistula was incurred in or aggravated during active duty service.  He stated in his April 2016 appellate brief that he was wounded in service and hospitalized for a shrapnel wound to the buttock.  He stated that in August 1973, he was hospitalized at a Tuskegee hospital for fistula in ano, where a doctor "pointed out that the sphincter muscle had been cut."  See VBMS, 6/29/94 Hearing Testimony.  He reported that his sphincter condition continued with abnormal leakage "quite a bit."  However, in a September 2015 correspondence, he stated that he had not had a flare-up of fistula after leaving the Tuskegee hospital due to his high fiber diet.  He also noted that he was currently taking the same medications that the doctor gave him at the time of this hospitalization.  See VBMS, 10/14/08 Correspondence.  The Veteran also contends that the high level of processed foods consumed during service is responsible for his anal fistula.  See VBMS, 9/25/06 Statement in Support of Claim; 8/11/08 Statement in Support of Claim.

Service treatment records reflect that the Veteran had a normal anus and rectum evaluation and denied any intestinal or rectal issues at his enlistment examination in September 1966.  See VBMS, 3/19/79 STRs, p. 3, 5.  In March 1968, the Veteran was hospitalized due to a shrapnel wound to the buttock.  Id. at 12.  The wound was found to have no nerve or artery involvement.  Id. at 14.  Although the Veteran complained of and sought treatment for swelling, warmth, and pus for the shrapnel wound to his right thigh, he made no such complaints regarding the shrapnel wound to his buttock.  His separation examination in February 1969 noted some unrelated medical issues, but evaluated the Veteran to have a normal anus and rectum.  See VBMS, 5/26/69 STRs, p. 3.

A March 1979 VA treatment record reflects that the Veteran had a scar on the mid-left buttock that was old, well-healed, and not remarkable.  An August 1979 VA treatment record noted a fissurotomy and sphincterotomy performed in a private hospital and that the Veteran continued to have some rectal soilage from time to time.  See VBMS, 4/24/79 VA Treatment Record; 8/8/79 VA Treatment Record, p. 3.

An August 1979 VA examination report evaluated his in-service shell fragment injury and included a diagnosis of postoperative anal fissurectomy and sphincterotomy with mild laxity of anal sphincter as a residual.

There is no evidence of any complaints of, treatment for, diagnosis of, or even evaluation related to anal fistula until a May 1989 private rectal exam, which found normal sphincter tone and no stool present.  The Veteran also had a normal rectal examination in December 1990.  See VBMS, 7/16/93 Private Treatment Records.

An August 1994 VA examination report reflects the Veteran's report of his sphincter muscle being cut.  However, there are no complaints regarding his sphincter or diagnosis of fistula.

A March 1997 VA examination report evaluated his skin disorder.  Upon objective examination, the VA examiner found a negative rectal examination, normal tonus of the anal sphincter; and skin tags at the level of the anal area, which probably were signs of an old chronic hemorrhoidal problem.  A genitourinary examination found the Veteran to be a normal male, and a digital rectal examination was within normal limits.  An addendum noted that the VA examiner did not find any history or signs from the physical examination of a bladder or bowel dysfunction or any problem with the anal sphincter.

VA treatment records from May 2001 to October 2001 reflect that the Veteran had a normal anus, good sphincter tone, mild hemorrhoids, a normal prostate, no masses on a digital rectal examination, multiple diverticuli, and complaints of gas and constipation.  See VBMS, 10/1/02 VA Treatment Records (1/01-9/02).

An April 2003 VA examination report for the Veteran's scars indicated a review of the claims file, recounted the Veteran's history, and recited his complaints.  The Veteran reported "doing all right" when he was discharged as far as his wounds were concerned.  The VA examiner noted that the shrapnel wounds were evidently small wounds, for which very little treatment was received, and noted treatment received at the Tuskegee VA facility for some rectal problems.

VA treatment records from April 2003 to October 2004 reflect that the Veteran consistently denied any fever or change in bowel or bladder habits; reported doing well overall; was found to be well-developed, well-nourished, and in no apparent distress; was assessed with constipation; and reported rectal examinations that were within normal limits.  See VBMS, 7/31/03 VA Treatment Records (3/03-7/03), p. 1, 5, 7, 16; 2/10/04 VA Treatment Records (4/03-10/03), p. 5-7; 12/18/04 VA Treatment Records (2/04-10/04), p. 5, 10, 17.  See also Virtual VA, 12/5/12 VA 21-0820 (8/99-11/12), p. 514.

An October 2004 VA examination for PTSD noted a diagnosis of diverticulosis, but did not indicate any diagnosis of anal fistula or any rectal or anal issues.


VA treatment records from January 2005 to September 2009 reflect complaints of constipation and hemorrhoids; a physical examination that revealed no abnormal hernia, genital, or testicular issues; the Veteran's report of a rectal examination that was within normal limits and a sigmoid scope with normal results; a diagnosis of external hemorrhoids and diverticulosis with no symptoms; and a digital rectal examination that found no abnormalities or diagnosis of fistula.  A September 2009 rectal examination was normal with no palpable hemorrhoids or fissures, no tender prostate, and no complaints of fever, chills, constipation, hemorrhoids, or rectal pain/straining.  See VBMS, 6/22/05 VA Treatment Records (1/05-6/07), p. 4, 7, 12, 17, 22; 6/30/05 VA Treatment Records (4/05/6/05), p. 1; 6/26/07 VA Treatment Records (9/05-6/07), p. 6, 13, 27, 32, 35, 40, 43, 85, 96; 1/5/09 VA Treatment Records, p. 72-73; 3/17/09 VA Treatment Records, p. 8; 8/24/15 CAPRI (1/5/09-8/3/15), p. 617, 620.  See also Virtual VA, 12/5/12 VA 21-0820 at 404.

In July 2010 and November 2010, VA examiners found that the Veteran did not have any bladder or bowel complications.

VA treatment records from April 2011 to March 2012 reflect that the Veteran had diverticulosis and hemorrhoids.  Additionally, an August 2011 colonoscopy found normal perianal and digital rectal examinations and no abnormality besides diverticula in the entire colon.  See VBMS, 8/24/15 CAPRI; 3/24/14 CAPRI (3/11-3/14), p. 153, 156, 178, 205; 12/30/13 CAPRI, p. 1, 3.

An October 2012 VA examination report indicated review of the Veteran's medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported that his shrapnel injuries did not cause any problems, although they could be irritable if he "mash[ed] on them really hard."  The VA examiner diagnosed the Veteran with status post shell fragment wound of the left buttock and found that there were no signs or symptoms attributable to any muscle injuries.

VA treatment records from January 2013 and August 2013 include a report that the Veteran was feeling well and had no symptoms, as well as hemorrhoids and diverticulosis on the active problem list.  See VBMS, 12/30/13 CAPRI, p. 8; 3/24/14 CAPRI at 33, 47.

A December 2013 VA examination report for facial dyskinesia found no functional impairment of the bowel.

VA treatment records from February 2014 to November 2014 reflect that hemorrhoids and diverticulosis were included in the active problem list, but there was no mention of a diagnosis, treatment, or signs and symptoms of anal fistula.  See VBMS, 3/24/14 CAPRI (3/11-3/14); 11/14/14 CAPRI (11/11-11/14).

The Board reiterates that a VA examination was scheduled for the Veteran in October 2015, to which the Veteran failed to report.  In fact, the VA examination was cancelled due to the Veteran's refusal to attend a VA examination unless it was to evaluate his teeth or knees.  See VBMS, 10/13/15 CAPRI (Exam Cancellation).

Individuals for whom a VA examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a).  Where entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

As is reflected in the summary of the evidence above, there is no current medical evaluation of the Veteran's reported anal and rectal symptoms as it may relate to the in-service shell fragment wound to the left buttock.  In order to address gap in the evidence, the Board's August 2015 remand instructed the AOJ to provide a VA examination to address the causation or etiology of the Veteran's claimed disability, specifically whether it was related or caused by an in-service shell fragment wound to the left buttock.  


In the Veteran's April 2016 Informal Hearing Presentation, his representative contended that the evidence of record was sufficient to establish service connection even without a VA examination.  The Board disagrees.  While, the Board concedes that the Veteran was told that anus or rectum was injured in conjunction with his in-service combat wounds under 38 U.S.C.A. § 1154(b), the presumption of an injury for combat Veteran's only serves to satisfy the in-service event prong of a service connection claim.  There remains no competent or credible lay or medical evidence linking his claimed chronic anal or rectal disability with the active duty service injury.  As such, the Board finds that entitlement to a benefit cannot be established without a VA examination.

The representative also suggested that mitigating circumstances (the Veteran's mental disorder) "may have existed to justify" his failure to report and thus constituted good cause.  Therefore, a remand was requested in order to obtain another VA examination.  The Board finds that the evidence does not demonstrate good cause as the Veteran did not merely fail to report but expressly refused to attend.  The existence of a mental disorder is not good cause, in and of itself, for failing to report to a VA examination.  See 38 C.F.R. § 3.655(a).  Even if another VA examination was scheduled for the Veteran, the Board believes such efforts would be futile; the Veteran specifically refused to attend the examination scheduled because such examination was not going to include evaluation of his teeth and knees.  Under these circumstances, there is no reason to believe that the Veteran would attend.  The Veteran has an obligation to cooperate, when required, in the development of evidence pertaining to his claims.  The duty to assist is not always a one-way street, nor is it a blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As the issue on appeal was a reopened claim for a benefit which was previously disallowed, the appropriate disposition in this case is a denial of the claim.  

The Board cannot apply 38 C.F.R. § 3.655 if the record reflects that the Veteran had not been provided with notice of the regulation.  See Marsh v. West, 11 Vet. App. 468 (1998).  Although the notice letter regarding the date and time of the VA examination is not associated with the claims file, the evidence indicates that the Veteran was notified as he was aware of the VA examination but yet refused to attend.  As such, under the circumstances of this case there is no deficiency that would abrogate the requirements of attending a scheduled VA examination under 38 C.F.R. § 3.655.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

As described in detail above, VA efforts to obtain a necessary examination of the Veteran, in order to fully and fairly evaluate his claim, have been unsuccessful because of the Veteran's refusal to cooperate and attend the scheduled examination.  While the Board is cognizant and appreciative of the Veteran's service and the sacrifice he has made for his country in sustaining combat wounds, the evidence of record does not reflect any good cause or justification for his failure to report for VA medical examination.  Accordingly, his reopened claim must be denied because of the Veteran's refusal to attend the scheduled examination.  See 38 C.F.R. § 3.655(a), (b).  The RO has made all necessary attempts to assist the Veteran in providing the required evidence, including scheduling the examination.  There remains no question that can be resolved by a medical opinion without the Veteran's participation.  The question remaining concerns the nature and etiology of claimed disability of the anus or rectum - whether it be hemorrhoids, anal fistula, etc. - and whether it is related to his in-service injury.  Under the circumstances of this case, determination of the nature and of the claimed disability requires competent medical evaluation and cannot be determined based solely on review of the claims file.  As such, the Veteran's reopened claim for service connection for a disability of the rectum and/or anus, to include hemorrhoids and anal fistula, is denied.


ORDER

Entitlement to service connection for a disability of the rectum and/or anus, to include hemorrhoids and anal fistula is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In January 2014, the Veteran filed a petition to reopen his claims for service connection for a left knee disability and for poor teeth.  A December 2014 rating decision denied reopening the claim for failure to submit new and material evidence.  In October 2015, the Veteran submitted correspondence that clearly expressed disagreement or dissatisfaction with the December 2014 rating decision, in that he requested "the Appeals [Court] to rule" on his claims for teeth and his left knee and contended that his teeth and left knee disorders were related to military service.  The Board construes this statement to be a timely Notice of Disagreement with respect to the December 2014 rating decision as it was received within one year of the receipt of the rating decision.  See 38 C.F.R. § 20.201 (2015) (Notice of Disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

The AOJ has not yet issued a Statement of the Case (SOC) subsequent to the Notice of Disagreement.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matters must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall furnish the Veteran an SOC for the issue of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a left knee disorder and for poor teeth (also claimed as teeth grinding).  Clearly advise the Veteran of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


